Title: [Diary entry: 28 April 1787]
From: Washington, George
To: 

28th. Wind at So. W. in the forenoon—So. afterwards till it grew calm. Much fish caught and no demand for them; Salting them up. At the Ferry commenced Corn planting with the drill plow; first running the harrow on the list, to smooth & pulverise the ground, 3, 4, and sometimes oftener, before the drill and this not enabling the small harrow at the end, to cover well, on acct. of the grassiness of the grd. particularly wire grass. A hand followed with a hoe to make the work good. At French’s the hands employed as yesterday.  At Dogue Run, nearly so, except that a plow was re-listing for Parsnips which were intended to commence where the Carrots ended, and to occupy every 8th. Row in like manner as they did. Finished sowing Grass Seeds on the wheat and rye in field No. 1—quantity of which amounted to 32 gallons of Orchard grass; 12 gallons of red clover and  gallons of Timothy Seed. This ground was harrowed and cross harrowed and the roller was following them. The grd. where the rye was and which had been harrowed in the fall was very hard, run together, and much baked. At Muddy hole, finished planting Corn with the drill about 1 Oclock, and sent it to Dogue run. All the plows now, 6 in number went to compleating the intermediate lists. Hands at the New grd. in front of the H[ome] House. In the Neck, 3 plows listing in Field No. 3—two harrows following them—and the drill plow following the Harrows. In field No. 9 two Plows were crossing to prepare for Plantg. Corn. Women staking and ridering fence of the said field.